Name: 89/231/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minutes modifying the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products
 Type: Decision
 Subject Matter: cooperation policy;  international affairs;  European construction;  Asia and Oceania;  leather and textile industries
 Date Published: 1989-04-08

 Avis juridique important|31989D023189/231/EEC: Council Decision of 20 February 1989 concerning the provisional application of the Agreed Minutes modifying the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products Official Journal L 095 , 08/04/1989 P. 0028 - 0028*****COUNCIL DECISION of 20 February 1989 concerning the provisional application of the Agreed Minutes modifying the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products (89/231/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas pending the completion of the procedures necessary for its conclusion, the Agreement between the European Economic Community and the Kingdom of Thailand on trade in textile products, initialled on 28 June 1986, has been provisionally applied since 1 January 1987 in accordance, having regard to the Community, with Decision 87/460/EEC (1); Whereas that Agreement provides for the possibility of re-examining quantitative adjustments to the quotas for certain categories, in order to allow for the introduction of the harmonized system; Whereas, at the end of consultations between the Community and the Kingdom of Thailand an Agreed Minute modifying the quota on category 4 products provided for in the Agreement was initialled on 25 March 1988; Whereas at the end of further consultations, an Agreed Minute accompanied by an Addendum modifying the quotas on products of categories 4, 5, 6, 7, 8, 21, 74 and 75 provided for in the Agreement was initialled on 21 April 1988; Whereas pending the completion of the procedures necessary for the conclusion of the Agreement and the Agreed Minutes, the Agreed Minutes should be applied provisionally, with effect from 1 January 1988, provided that there is a reciprocal provisional application on the part of the Kingdom of Thailand, HAS DECIDED AS FOLLOWS: Article 1 Pending the completion of the procedures necessary for its conclusion, the Agreed Minutes modifying the Agreement on trade in textile products between the European Economic Community and the Kingdom of Thailand shall be applied provisionally in the Community, with effect from 1 January 1988, provided that there is reciprocal provisional application on the part of the Kingdom of Thailand. The texts of the Agreed Minutes are attached to this Decision. Article 2 The Commission is invited to seek the agreement of the Government of the Kingdom of Thailand on the provisional application of the Agreed Minutes referred to in Article 1 and to notify the Council thereof. Done at Brussels, 20 February 1989. For the Council The President F. FERNANDEZ ORDOÃ EZ (1) OJ No L 255, 5. 9. 1987, p. 126.522 370 379 22 199 23 82 13 1991 1 294 578 555 386 400 24 203 25 97 16 CATEGORY 8 // // // // // // // // // // 1988 526 204 423 313 216 16 526 17 83 18 1989 543 223 440 322 228 17 527 18 89 19 1990 564 241 459 330 239 18 528 20 92 21 1991 577 264 478 338 251 19 530 21 101 22 CATEGORY 21 // // // // // // // // // // 1988 1 785 893 508 687 914 40 171 38 161 32 1989 1 890 920 556 720 968 43 175 44 190 37 1990 2 003 948 603 759 1 025 45 180 51 218 43 1991 2 121 981 651 798 1 086 48 186 59 249 49 // // // // // // // // // // // 8 . THE ADJUSTED QUANTITATIVE LIMITS SET OUT IN PARAGRAPHS 6 AND 7 INCORPORATE THE INTERIM ADDITIONAL QUANTITIES FOR CATEGORIES 6, 7, 8 AND 21 FOR THE YEAR 1988, SET OUT IN THE AGREED MINUTE OF 25 MARCH 1988 . 9 . THE PROVISIONS OF THE AGREED MINUTE SHALL ENTER INTO FORCE ON THE FIRST DAY OF THE MONTH FOLLOWING THE DATE OF ITS SIGNATURE . THEY SHALL APPLY WITH EFFECT FROM 1 JANUARY 1988 . BANGKOK, 21 APRIL 1988 1.2HEAD OF DELEGATION OF THE EUROPEAN ECONOMIC COMMUNITY HEAD OF DELEGATION OF THE KINGDOM OF THAILAND ADDENDUM FURTHER TO THE PROVISIONS INCLUDED IN THE AGREED MINUTE BETWEEN THE EUROPEAN ECONOMIC COMMUNITY AND KINGDOM OF THAILAND INITIALLED ON 21 APRIL 1988, IT HAS BEEN AGREED BY BOTH PARTIES THAT TRANSFERS MAY BE CARRIED OUT, UPON NOTIFICATION BY THE AUTHORITIES OF THAILAND, FROM THE RESERVED ADDITIONAL QUANTITIES AGREED FOR CATEGORIES 4 AND 5 FOR FRANCE AND THE UNITED KINGDOM TO THE ADJUSTED REGIONAL QUOTAS FOR CATEGORIES 75 AND 74 RESPECTIVELY, UP TO THE FULL AMOUNT OF THE ORIGINAL REGIONAL QUOTAS FOR THE LATTER CATEGORIES . 1.2FOR THE EUROPEAN ECONOMIC COMMUNITY FOR THE KINGDOM OF THAILAND INFORMATION CONCERNING THE MODIFICATION OF THE AGREEMENT BETWEEN THE COMMUNITY AND THAILAND ON TRADE IN TEXTILE PRODUCTS IN ACCORDANCE WITH ARTICLE 2 OF THE COUNCIL DECISION OF 20 FEBRUARY 1989 CONCERNING THE PROVISIONAL APPLICATION OF THE AGREED MINUTES MODIFYING THE AGREEMENT WITH THAILAND ON TRADE IN TEXTILE PRODUCTS, THE COMMISSION HAS NOTIFIED THE COUNCIL OF THAILAND'S AGREEMENT, GIVEN ON 25 MARCH 1988 .